DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 23, 2019 in which claims 1-13 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “said each of said middle portion being spaced from said plate when said clamp is in said closed position, said clamp being biased into said closed position”, which is indefinite since it is unclear as to what “said each of said middle portion” is referring to. Does Applicant mean that the pair of upright portions are spaced from the plate when the clamp is in the closed position or that the middle portion is spaced from the  plate when the clamp is in the closed position? For purposes of examination, Examiner is interpreting the limitation as best understood.
Claim 13 recites “said each of said middle portion being spaced from said plate when said clamp is in said closed position, said clamp being biased into said closed position”, which is indefinite since it is unclear as to what “said each of said middle portion” is referring to. Does Applicant mean that the pair of upright portions are spaced from the plate when the clamp is in the closed position or that the middle portion is spaced from the  plate when the clamp is in the closed position? For purposes of examination, Examiner is interpreting the limitation as best understood.

All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ory (8,499,989) in view of Ransom (2013/0307678).
Regarding claim 1, Ory teaches, 1. A helmet locking assembly being configured to be mounted to a motorcycle thereby facilitating motorcycle helmets to be securely stored (the assembly of figure 1 is configured to be mounted to a motorcycle thereby facilitating motorcycle helmets to be securely stored, Abstract, Col. 4 ln. 8-28, figures 1-5), said assembly comprising: a mounting unit being coupled to a motorcycle; a pair of locking units, each of said locking units being coupled to said mounting unit, each of said locking units releasably engaging a respective one of a plurality of motorcycle helmets for retaining the motorcycle helmets on the motorcycle (the assembly comprises 10 being coupled to a motorcycle; 20, each 20 being coupled to said 10, each 20 releasably engaging by way of 28 a respective one of a plurality of motorcycle helmets for retaining the motorcycle helmets on the motorcycle, Col. 3 ln. 38-49 and Col. 4 ln. 8-18, figures 1-5). 
Ory fails to teach, a pair of turn signals, each of said turn signals being coupled to said mounting unit, each of said turn signals being electrically coupled to an electrical system of the motorcycle, each of said turn signals being turned on when respective ones of the motorcycle turn indicators is turned on wherein each of said turn signals is configured to indicate turns to oncoming traffic; and a plurality of light emitters, each of said light emitters being coupled to said mounting unit wherein each of said light emitters is configured to emit light outwardly from said mounting unit, each of said light emitters being electrically coupled to the electrical system of the motorcycle, each of said light emitters being turned on when tail lights or brake lights of the motorcycle are turned on.
Ransom, a light system for any vehicle that “might benefit from the provision of indicator lights, such as direction indicator lights and brake warning indicator lights”, [0032], teaches, a pair of turn signals, each of said turn signals being coupled to said mounting unit, each of said turn signals being electrically coupled to an electrical system of the motorcycle, each of said turn signals being turned on when respective ones of the motorcycle turn indicators is turned on wherein each of said turn signals is configured to indicate turns to oncoming traffic; and a plurality of light emitters, each of said light emitters being coupled to said mounting unit wherein each of said light emitters is configured to emit light outwardly from said mounting unit, each of said light emitters being electrically coupled to the electrical system of the motorcycle, each of said light emitters being turned on when tail lights or brake lights of the motorcycle are turned on (“Referring to FIGS. 2 and 5, the lighting bar 16 may use any type of light, but in the illustrated embodiment uses a plurality of LEDs 19 which are grouped into left turn signal LEDs 15 and right turn signal LEDs 17, separated by brake signal LEDs 13. In one embodiment, the brake signal LEDs 13 are illuminated at a first brightness level during normal operation to provide a rear light, but are operated at a second higher brightness level to provide a brake warning when the brake indicator switch 8 is activated”, [0041], “Referring to Figs. to 1 and 2, a bicycle indicator light system includes a bicycle mounted kit comprising a direction indicator and brake light control unit 6 mounted in a housing 11 and connected to a brake indicator switch 8 by means of a flexible electric cable 12. A wireless sender unit in the housing 11 communicates with a remote wireless receiver unit in a rear mounted lighting arrangement 16”, [0033], “The rear mounted lighting arrangement 16 is electrically connected to a brake light/rear light 13 and left and right indicator lights 15, 17. The lights 13, 15, 17 and/or the wireless receiver unit may be fitted in separate housings or may be incorporated into the single lighting bar 16, as shown in FIGS. 2 and 5”, [0034], “When the rider presses on the brake indicator switch 8, the brake light 13 is illuminated, and when he or she releases the pressure on the brake indicator switch 8, the brake light 13 switches off”, [0049], 15 and 17, each 15 and 17 being coupled to 16, each 15 and 17 being electrically coupled to 6 of the motorcycle, each 15 and 17 being turned on when respective ones of the motorcycle turn indicators is turned on wherein each 15 and 17 is configured to indicate turns to oncoming traffic; and a plurality of 13, each of 13 being coupled to 16 wherein each 13 is configured to emit light outwardly from 16, each of 13 being electrically coupled to the electrical system of the motorcycle, each 13 being turned on when tail lights or brake lights of the motorcycle are turned on, Note: [0032] discloses “This invention has application to any vehicle which might benefit from the provision of indicator lights, such as direction indicator lights and brake warning indicator lights. However, for simplicity in the detailed description below, the invention is described in relation to a brake and direction indicator light system for a bicycle 2”, therefore, the vehicle may be a motorcycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide mounting unit of Ory with a pair of turn signals electrically coupled to an electrical system of the motorcycle, and a plurality of light emitters electrically coupled to the electrical system of the motorcycle as taught by Ransom in order to provide an additional safety feature of a “lighting system comprising a wireless sending unit, a wireless receiving unit, an indicator light, and a switch for operating the indicator light, the switch being attached to the wireless sending unit by a flexible electric cable. The indicator light may be a turn indicator light or a brake indicator light”, [0019].
Regarding claim 2, the combined references teach, wherein said mounting unit comprises a bar having a first end, a second end and an outer surface extending therebetween, said outer surface having a back side, a front side, a top side and a bottom side (Ory, 10 comprises 40 having 42, 44 and an outer surface extending therebetween, said outer surface having a back side, a front side, a top side and a bottom side, Col. 3 ln. 49-59, figures 1-5).
Regarding claim 3, the combined references teach, wherein said mounting unit includes a mount being coupled to and extending away from said bar, said mount being coupled to a rear fender on the motorcycle for retaining said bar on the motorcycle, said bar being horizontally oriented when said mount is coupled to the rear fender (Ory, 10 includes 60 being coupled to and extending away from 40, 60 being coupled to a rear fender on the motorcycle for retaining 40 on the motorcycle, 40 being horizontally oriented when 60 is coupled to the rear fender, Col. 3-4 ln. 59-7).
Regarding claim 7, the combined references teach, wherein each of said locking units is positioned on said bar, each of said locking units being positioned adjacent to a respective one of said first end and said second end of said bar (Ory, each 20 is positioned on 40, each 20 being positioned adjacent to a respective one of 42 and 44, Col. 3 ln. 37-59, figures 1-5).
Regarding claim 8, the combined references teach, wherein each of said locking units comprises a plate having a top surface and a bottom surface, said bottom surface being coupled to said top side of said outer surface of said bar (Ory, each 20 comprises a plate having a top surface and a bottom surface, the bottom surface being coupled to the top side of the outer surface of 40, Col. 3 ln. 37-59, figures 1-5).
Regarding claim 9, the combined references teach, wherein each of said locking units includes a clamp being pivotally coupled to said plate, said clamp having a helmet channel therein for receiving a chin bar of a motorcycle helmet, said clamp being positionable in a closed position for securing the motorcycle helmet on the motorcycle wherein said clamp is configured to inhibit the motorcycle helmet from being stolen, said clamp being positionable in an open position for removing the motorcycle helmet from said clamp (Ory, each of 20 includes 70 being pivotally coupled to the plate, 70 having a helmet channel therein for receiving a chin bar of H, 70 being positionable in a closed position for securing the H on the motorcycle wherein 70 is configured to inhibit the H from being stolen, 70 being positionable in an open position for removing H from 70, Col. 4 ln. 8-28, figure 5).
Regarding claim 10, the combined references teach, wherein said clamp has a middle portion extending between a pair of upright portions to define said helmet channel between said upright portions, said each of said middle portion being spaced from said plate when said clamp is in said closed position, said clamp being biased into said closed position (Ory, 70 has a middle portion extending between a pair of upright portions to define said helmet channel between said upright portions, the middle portion being spaced from 20 when 70 is in said closed position, 70 being biased into said closed position, Col. 4 ln. 8-28, annotated figure 5).
Regarding claim 11, the combined references teach, wherein each of said turn signals is positioned on a respective one of said first end and said second end of a bar, each of said turn signals including a light emitter being electrically coupled to the electrical system of the motorcycle (as combined above, 15 and 17 of Ransom are coupled to 10 of Ory, therefore, each 15 and 17 of Random are positioned on a respective one of a first end of 16 of Ransom and said second end of 16 of Ransom, each 15 and 17 including a light emitter being electrically coupled to the electrical system of the motorcycle, “Referring to FIGS. 2 and 5, the lighting bar 16 may use any type of light, but in the illustrated embodiment uses a plurality of LEDs 19 which are grouped into left turn signal LEDs 15 and right turn signal LEDs 17, separated by brake signal LEDs 13”, [0041], figure 5).
The combined references fail to teach, wherein each of said turn signals is positioned on a respective one of said first end and said second end of said bar.
However, since Ransom discloses that 15 and 17 are positioned on a respective end of 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 40 of Ory with 15 and 17 of Ransom positioned on a respective one of 42 and 44 and said second end of 40, in order to provide 40 with the feature of a “lighting system comprising a wireless sending unit, a wireless receiving unit, an indicator light, and a switch for operating the indicator light, the switch being attached to the wireless sending unit by a flexible electric cable. The indicator light may be a turn indicator light or a brake indicator light”, [0019]. 
Regarding claim 12, the combined references teach, wherein each of said light emitters being positioned on said back side of said outer surface of a bar, said light emitters being spaced apart from each other and being distributed between said first end and said second end of a bar (as combined above, each 13 of Ransom are coupled to 10 of Ory, therefore, each 13 of Random positioned on said back side of said outer surface of 16, 13 being spaced apart from each other and being distributed between a first end and said second end 16, “Referring to FIGS. 2 and 5, the lighting bar 16 may use any type of light, but in the illustrated embodiment uses a plurality of LEDs 19 which are grouped into left turn signal LEDs 15 and right turn signal LEDs 17, separated by brake signal LEDs 13”, [0041], figure 5).
The combined references fail to teach, each of said light emitters being positioned on said back side of said outer surface of said bar, said light emitters being spaced apart from each other and being distributed between said first end and said second end of said bar.
However, since Ransom discloses that 13 are positioned on a respective end of 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 40 of Ory with 13 of Ransom positioned on the back side of said outer surface of 40, 13 of Ransom being spaced apart from each other and being distributed between 42 and 44 of 40, in order to provide 40 with the feature of a “lighting system comprising a wireless sending unit, a wireless receiving unit, an indicator light, and a switch for operating the indicator light, the switch being attached to the wireless sending unit by a flexible electric cable. The indicator light may be a turn indicator light or a brake indicator light”, [0019]. 

    PNG
    media_image1.png
    594
    720
    media_image1.png
    Greyscale









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 3,882,700 by Dunlap discloses a helmet lock for motorcycles.
2. 2014/0092612 by Freiser discloses a vehicle lighting apparatus coupled to a power supply that indicated when the rider uses brakes and to indicate turn direction.
3. 2003/0173386 by Scaccia discloses a helmet mount on the rear of a motorcycle.
4. 3,896,643 by Kawakami discloses a locking device for a motorcycle helmet.
5. 5,223,341 by Shores discloses a mount assembly with clamps, bracketd and a lock body.
3625,405 by Kezar discloses link support members for a helmet receptacle, figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732